—In a paternity proceeding pursuant to Family Court Act article 5, the petitioner appeals from an order of the Family Court, Kings County (Porzio, J.), dated December 1, 1999, which, after a fact-finding hearing, dismissed the petition. The petitioner’s notice of appeal from a decision of the same court dated October 28, 1999, is deemed to be a premature notice of appeal from the order.
Ordered that the order is affirmed, with costs.
The Family Court correctly applied the doctrine of equitable estoppel against the petitioner, as any other determination would not have served the child’s best interest (see, Matter of Richard W. v Roberta Y., 240 AD2d 812; Matter of Glenn T. v Donna U., 226 AD2d 803; David L. v Cindy Pearl L., 208 AD2d 502; Matter of James BB. v Debora AA., 202 AD2d 852, 853). The petitioner brought this paternity proceeding when the subject child was 14 years old. Moreover, the child had always regarded the petitioner’s husband as his father, and had never met the respondent before the petition was filed. Accordingly, the dismissal of the petitioner’s paternity petition was proper.
The petitioner’s remaining contention is without merit. Krausman, J. P., Goldstein, Luciano and Feuerstein, JJ., concur.